Exhibit 15.3 Consent of independent registered public accounting firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-82318 and No. 333-83724) of Novo Nordisk A/S of our report dated January 29, 2015 relating to the Consolidated Financial Statements and the effectiveness of internal control over financial reporting, which appears in this Form 20-F. /s/ PricewaterhouseCoopers Statsautoriseret Revisionspartnerselskab Copenhagen, Denmark February 5, 2015
